COLLIER, C. J.
Taylor v. Acre, at this term, in conformity with previous decisions, determines that in suits commenced be-forejustices of the peace, the appellate Court will not permit the parties to be changed, unless death or some other cause has supervened, which makes such change necessary. Here it is conceded that both the nominal and beneficial plaintiff are living, and it is not pretended that their interests have been affected by any thing occurring since the warrant issued.
If work and labor were done by the party for whose use the suit was brought, the nominal plaintiff could not recover the price of it, unless he stood in such a relation that the right to compensation inured to him. The record does not show any thing from which such an inference can be deduced, and there can be no such legal intendment. The evidence then was properly excluded, and the judgment is consequently affirmed.